El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
Siendo gananciales todos los bienes dejados por José Contreras Pavo a su fallecimiento, su viuda e bijos los dividieron por mitad. La mitad correspondiente al cónyuge muerto fue dividida a su vez en siete partes iguales de las que seis par-tes fueron adjudicadas a sus seis bijos, únicos herederos su-yos, y la otra séptima parte a la viuda, en usufructo, y ade-más la mitad correspondiente a sus gananciales en plena pro-piedad.
Como en la partición nada se dice con respecto a la nuda propiedad de lo adjudicado a la viuda en usufructo, al ins-cribir el Registrador de la Propiedad de Humacao esa par-tición consignó como defecto subsanable el de no decirse ex-presamente a quién corresponde la nuda propiedad de la par-te adjudicada en usufructo a la viuda.
El presente recurso gubernativo se ba establecido para que declaremos que no existe tal defecto subsanable.
Entendemos que tiene razón el recurrente porque apare-ciendo de la partición que de la mitad correspondiente a los herederos del fallecido se adjudicó una séptima parte de la viuda solamente en usufructo, la nuda propiedad de esa parte correspondía claramente a dichos herederos aunque expresa-mente no se hiciera constar así en la partición y, por tanto, debemos declarar que no estuvo justificado el registrador al considerar tal hecho como defecto subsanable.

Revocada la nota recurrida en cuanto al de-fecto subsanable apuntado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.